DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Response to Amendment
	Applicant has amended claims 1, 6, 12, 13, 17, and 18 and added claims 55 and 56. Claims 1-19, 55, and 56 are pending.
	The amendments to the claims have overcome the claim objections of record. However, after further consideration, the amendments have been found to necessitate new claim objections. See claim objections below for details.
	The amendments to the claims have overcome the 112(b) rejections of record.
	The amendments to the claims have necessitated new prior art rejections under 103 over the prior art previously relied upon and in further view of Cowell (US 4,821,473). See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see section A of Remarks, filed 2/22/2022, with respect to the claim objections of record have been fully considered and are persuasive.  
The claim objections have been withdrawn. 


Applicant’s arguments, see section B of Remarks, filed 2/22/2022, with respect to the 112 rejections of record have been fully considered and are persuasive.  
The 112 rejections have been withdrawn. 

Applicant’s arguments, see section C of Remarks, filed 2/22/2022, with respect to the prior art rejections of record have been fully considered and are persuasive in part.  
	Regarding the rejections of independent claims 1 and 13 and their dependents, Applicant has argued that the amendments to claims 1 and 13 have overcome the 103 rejections of record by introducing new limitations to a “damper comprising (i) a first layer comprising a first material and (ii) a second layer disposed over the first layer and comprising a second material different than the first material, wherein at least one of the first material or the second material is configured to withstand a temperature of at least 2000°F.” Examiner agrees. 
However, after further search and consideration, the amendments to claims 1 and 13 have been found to necessitate new rejections under 103 over the prior art previously relied upon and in further view of Cowell (US 4,821,473). See 103 rejections below for details. 
	
	Applicant’s other arguments in section C of Remarks filed 2/22/2022, i.e. those made regarding the rejections of independent claim 6 and its dependents, have been fully considered, but they are not persuasive. Specifically, Applicant has argued that primary reference Beam fails to disclose an “actuator configured to move the rod along a vertical axis”, as required by independent claim 6 as amended. Applicant further argues that the wheel (K) in Beam, which the Examiner has allegedly relied upon to teach the claimed actuator, rotates around an axis, and thus, Beams rod (i) cannot move along a vertical axis as claim 1 currently requires. Examiner respectfully disagrees.
	In the interest of clarity, Examiner notes that the lever J has been relied upon in the prior art rejections to teach the claimed actuator, rather than the wheel K as argued by Applicant. Regardless, 
Regarding the allegation that Beam does not teach an “actuator configured to move the rod along a vertical axis” as claimed, the Examiner respectfully disagrees. In Beam, the actuator J is configured to move the rod i along a vertical axis from at least first position within the channel G to at least a second position within the channel G (Beam: Figures 2-4, Page 2 Lines 36-80). The rod i moves along a vertical axis at least in the sense that it changes its position along the vertical y-axis. Examiner notes that such a characterization of Beam would still hold true if the wheel K, rather than the lever J, were relied upon to teach the actuator.
	Regarding Applicant’s assertion that the rod i of Beam cannot move along a vertical axis because the actuator of Beam rotates along an axis, Examiner respectfully disagrees. The claim requires that the rod move along a vertical axis by the actuator, but says nothing about the actuator itself moving along a vertical axis. Furthermore, from a technical standpoint, there is nothing which necessitates that a rod and actuator pairing like that of claim 6 move in such a manner that the motion of the rod match that of the actuator. It can be seen from the illustration in Figure 3 of Beam that the movement of the rod has a distinct linear component despite the motion of wheel K being substantially limited to rotation. Thus, the fact that the actuator J/K of Beam moves in a rotational manner does disqualify said actuator from being “actuator configured to move the rod along a vertical axis”.
	In view of the above, Examiner maintains that claim 6 as amended is obvious over Beam in view of Montgomery and Steimer. See 103 rejections below for details.

	Applicant has argued that Beam fails to disclose the claimed feature requiring that “the damper plate, when in a fully closed position, is non-perpendicular to the flow direction”. Examiner finds this argument unpersuasive.
	Examiner agrees that Beam fails to disclose a damper plate that “when in a fully closed position, is non-perpendicular to the flow direction”. However, as detailed in the 103 rejections set forth in the previous Office Action, and maintained in the 103 rejections below, such a damper plate would be obvious over Beam in view of Montgomery and Steimer.

	Applicant has argued that Montgomery and Steimer fail to cure the alleged deficiencies of Beam. Examiner finds this argument unpersuasive.
	Regarding Beam’s failure to teach the newly added limitations of claims 1 and 13, Examiner agrees that Montgomery and Steimer do not teach said features. However, as discussed above and in the 103 rejections below, said features taught by newly cited secondary reference Cowell (US 4,821,473).
	Regarding Beam’s alleged failure to teach an “actuator configured to move the rod along a vertical axis”, as discussed above, and in the 103 rejections below, Beam is not deficient as alleged.
	Regrading Beam’s failure to teach a damper plate that “when in a fully closed position, is non-perpendicular to the flow direction”, Examiner respectfully disagrees that Beam’s deficiency on this issue is not cured by Steimer and Montgomery. As discussed above and detailed in the 103 rejections below, it would be obvious to modify Beam in view of Steimer and Montgomery such that beam were to comprise a damper plate that “when in a fully closed position, is non-perpendicular to the flow direction”.

Applicant’s arguments, see section D of Remarks, filed 2/22/2022, with respect to the prior art rejection of dependent claim 5 have been fully considered, but they are not persuasive.
	Applicant has argued that claim 5 is allowable over the prior art for the same reasons as independent claim 1. However, as discussed above, claim 1 is not allowable over the prior art at this time. Therefore, this argument is moot.
	
Applicant has argued that Childress fails to cure the alleged deficiencies of Beam, Montgomery, and Steimer. However, Childress is not relied upon to teach any of the alleged deficiencies. Therefore, this argument is moot. 

Applicant’s arguments, see section E of Remarks, filed 2/22/2022, with respect to the prior art rejection of dependent claims 10 and 11 have been fully considered, but they are not persuasive.

	
Applicant has argued that Vladu fails to cure the alleged deficiencies of Beam, Montgomery, and Steimer. However, Vladu is not relied upon to teach any of the alleged deficiencies. Therefore, this argument is moot. 

The following are new claim objections necessitated by amendment. 
Claim Objections
Claim 55 is objected to because of the following informalities:  
Claim 55 recites the limitation "the update duct" in line.  There is insufficient antecedent basis for this limitation in the claim.
Said limitation should be amended to recite --the uptake duct--. 

	The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 13-19, 55, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam (US 760,372) in view of Montgomery (US 1,895,202), Steimer et al. (DE 2,720,688; English translation obtained from Espacenet), hereafter referred to as Steimer, and Cowell (US 4,821,473).
With regard to claim 1: Beam teaches an uptake duct configured to receive exhaust gases (Figures 1-4, Page 2 Lines 36-110), the uptake duct comprising: 
A channel (flue) G through which exhaust gases are configured to pass in a flow direction (Figures 2-4, Page 2 Lines 36-110).
A first refractory surface (bottom inner surface of channel G) (Figures 2-4, Page 2 Lines 36-110).
A second refractory surface (top inner surface of channel G) which opposes the first refractory surface, wherein the first and second refractory surfaces at least partially define the channel (Figures 2-4, Page 2 Lines 36-110).
A damper (valve) I positioned within entirely within the channel G, wherein the damper I is movable between a pluralities of orientations to change the flow of exhaust gas through the channel G, wherein the plurality of orientations includes a fully closed orientation (Figures 2-4, Page 2 Lines 36-80).  
As can be seen in Figure 3, said damper I remains entirely within the channel in each of the plurality of orientations (Figures 1-4, Page 2 Lines 36-80).
Beam is silent to the fully closed orientation being non-perpendicular to the flow direction.
However, it is known in the art to arrange pivotable draft control damper so as to have a fully closed orientation non-perpendicular to a flow direction. For example, Montgomery teaches a damper valve apparatus (page 1 lines 1-15), the apparatus comprising a channel (pipe section/chimney) 5 and a damper 7 positioned entirely within the channel, wherein the damper 7 is movable between a plurality of orientations to change the flow of exhaust gases through the channel 5, wherein the plurality of 
Furthermore, it is known in the art that it would be advantageous to configure a pivotable damper so as to have a fully closed position which is non-perpendicular to a flow direction through a channel. Steimer teaches a damper (shutter/flap) for an exhaust channel (pipe) 1 (Figure 1, paragraphs [0002] and [0011]-[0011] of Espacenet translation), wherein the damper (flap) 2 is positioned within the channel 1 so as to be at an angle of 45° to the center line of the channel 1 when in the fully closed position (Figure 1, Paragraph [0015] of Espacenet translation). It is understood that the flow direction through the channel will be substantially parallel to the centerline thereof. Because the damper 2 is at an angle of 45° with respect to the centerline of the channel, it is understood that said damper is non-perpendicular to the flow direction through the channel. Steimer teaches that arranging the damper to have such an orientation when closed results in very short opening and closing times (Figure 1, Paragraph [0015] of Espacenet translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beam in view of Montgomery and Steimer by configuring the damper of Beam in a manner similar to the damper of Montgomery, i.e. such that the plurality of orientations through which the damper passes includes a fully closed orientation in which the damper is non-perpendicular to a flow direction through the channel, in order to obtain a damper having very short opening and closing times as suggested by Steimer.
	Modified Beam is silent to the damper comprising (i) a first layer comprising a first material, and (ii) a second layer disposed over the first layer and comprising a second material different than the first material.
	However, dampers having such constructions are known in the art. For example, Cowell teaches a chimney device having a movable damper 12 positioned therein, wherein the damper comprises a first layer, i.e. the damper 12 itself, and a second layer comprised of protective material 13 disposed over the first layer 12 (abstract, Figures 1-3, Column 2 line 50-Column 3 Line 2). Cowell teaches that the second layer (protective material) 13 is provided over the first layer to protect the damper from heat, e.g. to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam in view of Cowell by adding a protective material layer over the damper, i.e. such that the damper were to comprise (i) a first layer (the damper itself) comprising a first material, and (ii) a second layer (protective material layer) disposed over the first layer and comprising a second material (i.e. the protective material) different than the first material, in order to protect the damper from heat.
	Modified Beam is silent to at least one of the first material or the second material being configured to withstand a temperature of at least 2000 °F.
	However, as discussed above, the purpose of adding the second material layer (protective material layer) is to protect the damper from heat. Thus, a person having ordinary skill in the art would desire for said material to be configured to withstand high temperatures. Furthermore, it is understood that exhaust gas leaving coke oven uptakes does so at very high temperatures. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam by configuring at least the second material layer to withstand very high temperature, i.e. temperatures of at least 2000 °F, in order to obtain a device wherein the second material layer protects the damper from heat as intended. 
 With regard to claim 2: The damper I is a damper plate having opposing first and second end portions, the first end portion being the top end when the damper is in the closed position and the second end portion being the bottom end when the damper is in the closed position (Beam: Figures 1-4, Page 2 Lines 36-80).

And wherein the second end portion is spaced apart from the first refractory surface by a second distance less than the first distance when the damper plate is in a second of the plurality of orientations, e.g. when the damper is in a closed or partially closed position (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 3: The damper plate I has a plate surface that faces towards the first (bottom) refractory surface (Beam: Figures 1-4, Page 2 Lines 36-80).
Modified Beam is silent to the plate surface having a substantially uniform temperature when the exhaust gases pass over the plate surface. However, the plate surface is positioned entirely within the channel (Beam: Figures 1-4, Page 2 Lines 36-80). Therefore, the entire plate surface will be exposed to and heated by the flow of hot exhaust gas at the same time. Therefore, the plate surface will be heated to a substantially uniform temperature by the hot gas flowing thereover. 
With regard to claim 4: The damper plate I forms a first acute angle with the second refractory surface (top inner surface) when the uptake damper is in the first orientation, i.e. when the damper I is in the open position, and a second acute angle greater than the first acute angle when the uptake damper is in the second orientation, e.g. when the damper is in a closed or partially closed position (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 5: In modified Beam, the first layer of the damper (i.e. the damper itself) constitutes a support layer, and the second layer of the damper (i.e. the protective material layer) constitutes a facing layer made of refractory material (i.e. material that is resistant to high temperatures) (Cowell: Column 2 line 50-Column 3 Line 2; see rejection of claim 1 above for details). 
With regard to claim 13: Beam teaches a coke oven (Figures 1-4, Page 1 Lines 85-95, Page 2 Lines 36-110), the coke oven comprising:
An oven chamber A (Figures 1-4, Page 1 Lines 85-95),
An uptake duct (flue) G in fluid communication with the oven chamber A, wherein the uptake duct G is configured to receive exhaust gases from the oven chamber A in a flow direction (Figures 1-4, Page 1 Lines 85-95, Page 2 Lines 36-110).

A damper I positioned entirely within the uptake duct G and an actuator (operating lever) J coupled to the damper I (Figures 2-4, Page 2 Lines 36-80).
Wherein the actuator J is configured to control the oven draft by moving the damper I to a selected one of a plurality of orientations, the damper remaining entirely within the uptake duct G in each of the plurality of orientations (Figures 2-4, Page 2 Lines 36-80).
Beam is silent to the damper, when in a fully closed position, being non-perpendicular to the flow direction. 
However, it is known in the art to arrange pivotable draft control damper so as to have a fully closed orientation non-perpendicular to a flow direction. For example, Montgomery teaches a damper valve apparatus (page 1 lines 1-15), the apparatus comprising a channel (pipe section/chimney) 5 and a damper 7 positioned entirely within the channel, wherein the damper 7 is movable between a plurality of orientations to change the flow of exhaust gases through the channel 5, wherein the plurality of orientations includes a fully closed orientation in which the damper 7 is non-perpendicular to a flow direction through the channel 5, the damper remaining entirely within the channel in each of the plurality of orientations. 
Furthermore, it is known in the art that it would be advantageous to configure a pivotable damper so as to have a fully closed position which is non-perpendicular to a flow direction through a channel. Steimer teaches a damper (shutter/flap) for an exhaust channel (pipe) 1 (Figure 1, paragraphs [0002] and [0011]-[0011] of Espacenet translation), wherein the damper (flap) 2 is positioned within the channel 1 so as to be at an angle of 45° to the center line of the channel 1 when in the fully closed position (Figure 1, Paragraph [0015] of Espacenet translation). It is understood that the flow direction through the channel will be substantially parallel to the centerline thereof. Because the damper 2 is at an angle of 45° with respect to the centerline of the channel, it is understood that said damper is non-perpendicular to the flow direction through the channel. Steimer teaches that arranging the damper to have such an orientation when closed results in very short opening and closing times (Figure 1, Paragraph [0015] of Espacenet translation).

Modified Beam is silent to the damper comprising (i) a first layer comprising a first material, and (ii) a second layer disposed over the first layer and comprising a second material different than the first material.
	However, dampers having such constructions are known in the art. For example, Cowell teaches a chimney device having a movable damper 12 positioned therein, wherein the damper comprises a first layer, i.e. the damper 12 itself, and a second layer comprised of protective material 13 disposed over the first layer 12 (abstract, Figures 1-3, Column 2 line 50-Column 3 Line 2). Cowell teaches that the second layer (protective material) 13 is provided over the first layer to protect the damper from heat, e.g. to prevent the warping thereof (Column 2 line 50-Column 3 Line 2). Although it is not explicitly taught, it is understood that the first layer, i.e. the damper 12 proper, is comprised of a first material, and the second layer, i.e. the protective material 13, is comprised of a second material different than the first because, if such were not the case, i.e. if the damper 12 and the protective material 13 were constructed from the same material, there would be no need to provide the damper 12 with the protective material 13.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam in view of Cowell by adding a protective material layer over the damper, i.e. such that the damper were to comprise (i) a first layer (the damper itself) comprising a first material, and (ii) a second layer (protective material layer) disposed over the first layer and comprising a second material (i.e. the protective material) different than the first material, in order to protect the damper from heat.
	Modified Beam is silent to at least one of the first material or the second material being configured to withstand a temperature of at least 2000 °F.
	However, as discussed above, the purpose of adding the second material layer (protective material layer) is to protect the damper from heat. Thus, a person having ordinary skill in the art would desire for said material to be configured to withstand high temperatures. Furthermore, it is understood 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam by configuring at least the second material layer to withstand very high temperature, i.e. temperatures of at least 2000 °F, in order to obtain a device wherein the second material layer protects the damper from heat as intended. 
With regard to claim 14: The damper I is a damper plate comprising first and second end portions (Beam: Figures 1-4, Page 2 Lines 36-80).
The damper plate is movable between the plurality of orientations by pivoting about the first end portion (Beam: Figures 1-4, Page 2 Lines 36-80).
 And the actuator J is coupled to the second end portion of the damper plate I (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 15: The actuator J is positioned outside of the uptake duct G (Beam: Figures 1-4, Page 2 Lines 36-80).
The uptake duct G includes an opening (slotted opening) i’ that extends through a refractory surface (the upper surface of the uptake duct G) (Beam: Figures 1-4, Page 2 Lines 36-80).
And the actuator coupled to the second end portion of the damper plate I though the opening i’ via connecting rod i (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 16: Modified Beam further comprises a rod (connecting rod) i coupled between the actuator and the second end portion and that extends through the opening i’, wherein the actuator J is configured to use the rod i to move the damper plate I into the selected orientation (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claims 17 and 18: The refractory surface is formed on the bottom, top, and side walls of the uptake duct G (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 19: Modified Beam does not explicitly teach that the uptake damper system is configured to operate at temperatures greater than 500 °F.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the uptake damper system of Beam by configuring said system such that it is operable at temperatures greater than 500 °F, in order to ensure that said system can withstand the temperatures required for coking operations.
With regard to claim 55: In modified Beam the damper plate I includes a first end portion and a second end portion spaced apart from the first end portion (Beam: Figures 2-4, Page 2 Lines 36-80).
The uptake duct further comprising:
A rod i configured to contact the second end portion of the damper plate I (Beam: Figures 2-4, Page 2 Lines 36-80). Note: In Figure 3, it can be seen that rod i is connected to the lower half of the damper plate I, the lower half being the lower half of the damper plate I when said plate is in the closed position. Thus, said rod i can be configured to contact the damper plate I in a region that can be considered part of a second end portion spaced apart from a first end portion (e.g. by a virtual line dividing the top and bottom portions of the damper plate I).
An actuator (operating lever) J coupled to the rod i via arm i2 (Beam: Figures 2-4, Page 2 Lines 36-80).
Wherein the first end portion is pivotably coupled to the second refractory surface (top inner surface of channel G) (Beam: Figures 2-4, Page 2 Lines 36-80).
Wherein the actuator J is configured to move the rod i along a vertical axis from at least first position within the channel G to at least a second position within the channel G (Beam: Figures 2-4, Page 2 Lines 36-80). Note: The rod i moves along a vertical axis at least in the sense that it changes its position along the vertical y-axis.

With regard to claim 56: In modified Beam the damper plate I includes a first end portion and a second end portion spaced apart from the first end portion (Beam: Figures 2-4, Page 2 Lines 36-80).
The coke oven further comprising:
A rod i configured to contact the second end portion of the damper plate I (Beam: Figures 2-4, Page 2 Lines 36-80). Note: In Figure 3, it can be seen that rod i is connected to the lower half of the damper plate I, the lower half being the lower half of the damper plate I when said plate is in the closed position. Thus, said rod i can be configured to contact the damper plate I in a region that can be considered part of a second end portion spaced apart from a first end portion (e.g. by a virtual line dividing the top and bottom portions of the damper plate I).
Wherein the actuator J is coupled to the rod (Beam: Figures 2-4, Page 2 Lines 36-80).
Wherein the first end portion is pivotably coupled to the second refractory surface (top inner surface of channel G) (Beam: Figures 2-4, Page 2 Lines 36-80).
Wherein the actuator J is configured to move the rod i along a vertical axis from at least first position within the channel G to at least a second position within the channel G (Beam: Figures 2-4, Page 2 Lines 36-80). Note: The rod i moves along a vertical axis at least in the sense that it changes its position along the vertical y-axis.
Wherein, in operation, actuating the actuator J and moving the rod i from the first position toward the second position causes the second end portion of the damper I to approach the first refractory surface (bottom inner surface of channel G) (Beam: Figures 2-4, Page 2 Lines 36-80).

Claims 6-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam in view of Montgomery and Steimer.
With regard to claim 6: Beam teaches an exhaust gas system for a coke oven (Figures 1-4, Page 2 Lines 36-110), the system comprising:

A damper plate I positioned within the uptake duct G and having a first end portion and second end portion (Figures 2-4, Page 2 Lines 36-80).
A rod i configured to contact the second end portion of the damper plate I (Figures 2-4, Page 2 Lines 36-80). Note: In Figure 3, it can be seen that rod i is connected to the lower half of the damper plate I, the lower half being the lower half of the damper plate I when said plate is in the closed position. Thus, said rod i can be configured to contact the damper plate I in a region that can be considered part of the second end portion.
An actuator (operating lever) J coupled to the rod i via arm i2 (Figures 2-4, Page 2 Lines 36-80).
Wherein the first end portion is pivotably coupled to the second refractory surface (top inner surface of channel G) (Figures 2-4, Page 2 Lines 36-80).
Wherein the actuator J is configured to move the rod i along a vertical axis from at least first position within the channel G to at least a second position within the channel G (Figures 2-4, Page 2 Lines 36-80). Note: The rod i moves along a vertical axis at least in the sense that it changes its position along the vertical y-axis.
Wherein, in operation, actuating the actuator J and moving the rod i from the first position toward the second position causes the second end portion of the damper I to approach the first refractory surface (bottom inner surface of channel G) (Figures 2-4, Page 2 Lines 36-80).
And wherein all of the damper plate I is positioned within the uptake duct G when the rod i is in both the first position and the second position (Figures 1-4, Page 2 Lines 36-80).
Beam is silent to the damper plate, when in a fully closed position, being non-perpendicular to the flow direction. 
However, it is known in the art to arrange pivotable draft control damper so as to have a fully closed orientation non-perpendicular to a flow direction. For example, Montgomery teaches a damper 
Furthermore, it is known in the art that it would be advantageous to configure a pivotable damper so as to have a fully closed position which is non-perpendicular to a flow direction through a channel. Steimer teaches a damper (shutter/flap) for an exhaust channel (pipe) 1 (Figure 1, paragraphs [0002] and [0011]-[0011] of Espacenet translation), wherein the damper (flap) 2 is positioned within the channel 1 so as to be at an angle of 45° to the center line of the channel 1 when in the fully closed position (Figure 1, Paragraph [0015] of Espacenet translation). It is understood that the flow direction through the channel will be substantially parallel to the centerline thereof. Because the damper 2 is at an angle of 45° with respect to the centerline of the channel, it is understood that said damper is non-perpendicular to the flow direction through the channel. Steimer teaches that arranging the damper to have such an orientation when closed results in very short opening and closing times (Figure 1, Paragraph [0015] of Espacenet translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beam in view of Montgomery and Steimer by configuring the damper plate of Beam in a manner similar to the damper of Montgomery, i.e. such that the damper plate, when in a fully closed position, is non-perpendicular to the flow direction through the uptake duct, in order to obtain a damper having very short opening and closing times as suggested by Steimer.
With regard to claim 7: The damper plate I has a first plate surface that faces generally toward the first refractory surface (the bottom surface) and a second plate surface that faces generally toward the second refractory surface (the top surface) (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 8: The first position comprises a completely-open position and the second position comprises a closed position and wherein the second end portion is positioned adjacent to the first refractory surface (the bottom surface) when the damper plate is in the closed position and positioned 
With regard to claim 9: The exhaust system of claim 8 wherein the first plate surface is substantially parallel to the second refractory surface (top surface) when the damper plate is in the completely-open position (Beam: Figures 1-4, Page 2 Lines 36-80).
With regard to claim 12: The exhaust gas system further comprises an opening i1 in the uptake duct that extends through a wall of the uptake duct (Beam: Figures 1-4, Page 2 Lines 36-80).
Wherein the rod i extends through the opening i1 such that in the first position (i.e. a relatively more open position) a first portion of the rod i extends beyond the second refractory surface (upper portion of channel G), and in the second position (i.e. a relatively more closed position) a second portion, greater than the first portion, of the rod i extends beyond the second refractory surface (Beam: Figures 1-4, Page 2 Lines 36-80).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam in view of Montgomery and Steimer as applied to claim 8 above, and in further view of Vladu (US 2,340,283).
With regard to claim 10: Modified Beam is silent to the uptake duct including a cavity formed in the second refractory surface and wherein, when the damper plate is in the completely-open position, the damper plate is received within the cavity.
Vladu teaches a combustion system having a flue control device for controlling the flow of combustion gas (Page 1 Left Column Lines 1-25), the device comprising a flue 12 having the flue control device 13 located therein, the flue control device having a casing 14 and a damper plate 18 (Figures 1-4, Page 1 Left Column Line 35-Page 1 Right Column Line 46). Although it is not explicitly stated, it is clear from the figures that the top portion of the casing 14 acts as cavity formed in the top surface of the flue 12, wherein the damper plate 18 is received in the cavity when it is moved into a completely open position, i.e. the position I the damper plate 18 does not obstruct the flue (Figures 1-4). A person having ordinary skill in the art would recognize this configuration as being advantageous, as it allows the damper 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Beam in view of Valdu by configuring the uptake duct to comprise a cavity in the second (upper) refractory surface thereof, such that when the damper plate is in the completely-open position, the damper plate is received within the cavity, in order to allow the damper plate to be moved into a fully opened position where it does not obstruct even a tiny amount of flow through the flue.
With regard to claim 11: When the damper plate is in the completely-open position and received within the cavity, the first plate surface is coplanar with the second refractory surface and the second plate surface is below the second refractory surface (see rejection of claim 10 above; Beam: Figures 1-4, Page 2 Lines 36-80).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772